TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 15, 2020



                                       NO. 03-18-00533-CV


                              GS Texas Ventures, LLC, Appellant

                                                  v.

                         Public Utility Commission of Texas, Appellee




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on July 16, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.